DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-11 in application number 17/112,459.  Claims 1-11 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed. First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application. Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea. See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019). 
In the instant case, Claims 1-11 are rejected under 35 USC 101 Step 2A, prong 1 because they are directed to non-statutory subject matter.  MPEP 2106.03(I) states “Non-limiting examples of claims that are not directed to any of the statutory categories include:  • Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”). In Claim 1 Applicant recites system elements of “a cloud based management platform”, “a set of adaptive intelligence facilities”, “a set of data storage facilities”, “a set of monitoring facilities”, and “a set of microservices layers” which can all be executed entirely as software per se. Applicant’s claims, as currently written, lack structure and are non-statutory. Applicant’s Claims 2-11 also recite functions that can be executed entirely as software per se and are rejected under 35 USC 101 as directed to non-statutory subject matter.
In the interests of compact prosecution, Applicant’s Claim 1 is also rejected under 35 USC 101 because it is directed to Certain Methods of Organizing Human Activity, specifically associated with Commercial or Legal Interactions. Applicant claims a software system that manages a commercial supply chain. Claim 1 recites an abstract idea under Step 2A, Prong 1. Applicant’s Claims 2-11 also recite a software system that manages a commercial supply chain and, thus, also recite an abstract idea under Step 2A, Prong 1.
The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See 84 Fed. Reg. (4) at 55. Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use. See id. 
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application under Step 2A, prong 2. Claim 1 does not include any additional elements that would integrate the abstract idea into a practical application.  In addition to the abstract idea discussed above, Applicant also recites: “a set of interfaces” “a set of network connectivity facilities”, “a set of data storage facilities”, and “a set of applications”.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements are generic computing elements that are used in the manner for which they were intended and are merely used as tools to perform the recited abstract idea. The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way. Instead, the claims are merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility. See id. Therefore, there is no integration of the abstract idea into a practical application.  
Claims 2, 6, 7, 10 and 11 do not include any additional elements beyond those recited in Claim 1 and therefore do not include any additional elements that integrate the abstract idea into a practical application under Step 2A, prong 2 for the same reasons as Claim 1. 
Claims 3-5, 8, and 9 recite the additional elements of “edge intelligence system”, “robotic process automation system”, “data collection system”, “graph database” and sensor system, respectively. When considered in view of the Claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements only generally link the use of the recited abstract idea to a particular technical environment. Claims 3-5, 8, and 9 do not include any additional elements that integrate the abstract idea into a practical application under Step 2A, prong 2.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B. See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05. There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under Step 2B, e.g., any combination of elements that provide an advance over any technological state of the art. The additional elements in Claim 1 are: “a set of interfaces” “a set of network connectivity facilities”, “a set of data storage facilities”, and “a set of applications”.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea. 
Claims  2, 6, 7, 10 and 11 do not include any additional elements beyond those recited in Claim 1 and therefore do not include any additional elements that amount to significantly more under Step 2B for the same reasons as Claim 1. 
Claims 3-5, 8, and 9 recite the additional elements of “edge intelligence system”, “robotic process automation system”, “data collection system”, “graph database” and sensor system, respectively. When considered in view of the Claims as a whole, the additional elements do not amount to significantly more than the abstract idea because the additional computing elements only generally link the use of the recited abstract idea to a particular technical environment. Further, looking at the elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. Claims 3-5, 8, and 9 do not include any additional elements that amount to significantly more under Step 2B.
Therefore Claims 1-11 are directed to an abstract idea without additional elements amounting to significantly more. Accordingly, Claims 1-11 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0042321 to Marc Held (Held) in view of U.S. Patent Publication 2017/0060574 to Sastry KM Malladi et. al. (Malladi).

Regarding Claim 1:
 	Held teaches a system to monitor logistics data associated with delivery of cargo. Held teaches: An information technology system, comprising: a cloud-based management platform…, ([0034] “cloud-based service” and see Fig 1).

the platform having a set of interfaces that are configured to access and configure features of the platform, ([0034] “interface”).

a set of network connectivity facilities that are configured to direct a set of value chain network entities to connect to the features of the platform, ([0032] “network” and [0044] “delivery data module”).

a set of adaptive intelligence facilities that are configured to automate a set of capabilities of the platform related to at least one of the value chain network entities and the features of the platform, ([0047] “predictive analysis model” and [0057] “intelligent agents” and [0059] “autonomous agents”).

a set of data storage facilities that are configured to store data collected and handled by the platform, ([0031] “database” and see [0105] “memory”).

and a set of monitoring facilities that are configured to monitor the value chain network entities, wherein the interfaces, the network connectivity facilities, the adaptive intelligence facilities, the data storage facilities, and the monitoring facilities are coordinated for monitoring and management of the value chain network entities; ([0059] and [0076-0078] “sensors”).

a set of applications that are configured to direct an enterprise to manage the value chain network entities of the platform from a point of origin to a point of customer use; and ([0089] and [Fig 13] shows that the cloud-based service manages all aspects of the consumer and product data through the system and also see [Fig 6] showing that the cloud based service manages all aspects of system generated data.

a set of microservices layers including an application layer supporting at least one supply chain application and at least one demand management application, ([0030] “the tracking service may allow a member of the supply chain…to access the service and have visibility to the delivery data” and [0074] “cloud-based service…allow active participation from the member of a supply chain in the shipping process…predict product demand”).

… a robotic process automation layer that uses information collected by a data collection layer and a set of outcomes and activities involving the applications of the application layer to automate a set of actions for at least a subset of the applications with respect to the value chain network entities of the platform.  ([0074] “provide a member of a supply chain with a suggested course of action” and [0061] “automatically build/re-build/update an increasingly more sophisticated model for each shipment … take one or more actions, including command agents, modify business rules, communicate with humans, … generate delivery data for any one vehicle. And [0067] “the cloud-based software 12 is configured to generate reports, alerts, and further transmit data to members of a supply chain”)

Held does not specifically teach a micro-services architecture and layers. Malladi, teaches a cloud-based supply chain management platform with a micro-services architecture. Malladi teaches ([0150] “remotely managed through a management console backed by a few microservices”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the micro-services architecture, as taught by Malladi, in the cloud based sensor stream system taught by Held because of the predictable benefits of organizing massive amounts of sensor data input at the edge where it originates so as to not overwhelm the gateway resources. (see also Malladi [0007] and [0009]). 

Regarding Claim 2:
Held in view of Malladi teach all of the elements of Claim 1. Held also teaches: The system of claim 1, wherein the robotic process automation layer automates a process selected from the group consisting of selection of a quantity of product for an order, selection of a carrier for a shipment, selection of a vendor for a component, selection of a vendor for a finished goods order, selection of a variation of a product for marketing, selection of an assortment of goods for a shelf, determination of a price for a finished good, configuration of a service offer related to a product, configuration of product bundle, configuration of a product kit, configuration of a product package, configuration of a product display, configuration of a product image, configuration of a product description, configuration of a website navigation path related to a product, determination of an inventory level for a product, selection of a logistics type, configuration of a schedule for product delivery, configuration of a logistics schedule, configuration of a set of inputs for machine learning, preparation of product documentation, preparation of disclosures about a product, configuration of a product for a set of local requirements, configuration of a set of products for compatibility, configuration of a request for proposals, ordering of equipment for a warehouse, ordering of equipment for a fulfillment center, classification of a product defect in an image, inspection of a product in an image, inspection of product quality data from a set of sensors, inspection of data from a set of onboard diagnostics on a. product, inspection of diagnostic data from an Internet of Things system, review of sensor data from environmental sensors in a set of supply chain environments, selection of inputs for a digital twin, selection of outputs from a digital twin, selection of visual elements for presentation in a digital twin, diagnosis of sources of delay in a supply chain, diagnosis of sources of scarcity in a supply chain, diagnosis of sources of congestion in a supply chain, diagnosis of sources of cost overruns in a supply chain, diagnosis of sources of product defects in a supply chain, and prediction of maintenance requirements in supply chain infrastructure.  ([0067] “cloud-based service 12 is compatible with Enterprise Resource Planning (ERP) business management software and/or Customer Relationship Management (CRM) systems. As such, the cloud-based software 12 is configured to generate reports, alerts, and further transmit data to members of a supply chain by way of currently implemented ERP and/or CRM systems or software, thereby providing a seamless integration of tracking services provided by the cloud-based service with management software and systems already in use”).
 
Regarding Claim 3:
 	Held in view of Malladi teach all of the elements of Claim 1. Held does not specifically teach: The system of claim 1, wherein the set of adaptive intelligence facilities includes an edge intelligence system deployed in a supply chain infrastructure facility operated by the enterprise.  Malladi teaches: ([0007] “edge intelligence”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the micro-services architecture, as taught by Malladi, in the cloud based sensor stream system taught by Held because of the predictable benefits of organizing massive amounts of sensor data input at the edge where it originates so as to not overwhelm the gateway resources. 

Regarding Claim 4:
Held in view of Malladi teach all of the elements of Claim 1. Held also teaches: The system of claim 1, wherein the set of adaptive intelligence facilities includes a robotic process automation system. ([0057] “real time AI system…provide solutions to logistics problems in real-time…software agents…autonomous agents” and also see [0058-0059] manage sensor functionality in the context of supply chain infrastructure). 

Regarding Claim 5:
Held in view of Malladi teach all of the elements of Claim 1. Held also teaches: The system of claim 1, wherein the set of adaptive intelligence facilities includes a self- configuring data collection system deployed in a supply chain infrastructure facility operated by the enterprise.  ([0078] “the sensor may further be adjustable in real-time” and [0057-59] “monitor the functionality of the agents…intelligent agent…autonomous agent”).

Regarding Claim 6:
Held in view of Malladi teach all of the elements of Claim 1. Held also teaches: The system of claim 1, wherein the set of adaptive intelligence facilities includes a digital twin system representing attributes of value chain network entity controlled by the enterprise.  ([0059] “emulate shipment transportation…emulation systems configured to provide a semantically and operationally enriched map…create/delete agents as necessary” and [0061] “an increasingly more sophisticated model for each shipment”).

Regarding Claim 9:
Held in view of Malladi teach all of the elements of Claim 1. While Held also teaches that all interfaces connect through the internet (see at least [0031-0032]), Held does not specifically teach: The system of claim 1, wherein the set of monitoring facilities includes an Internet of Things monitoring system.  Malladi teaches ([0003] “industrial internet of things” and [0061] “all semantic information is transmitted from agents to the “brain””). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the micro-services architecture, as taught by Malladi, in the cloud based sensor stream system taught by Held because of the predictable benefits of organizing massive amounts of sensor data input at the edge where it originates so as to not overwhelm the gateway resources. 

Regarding Claim 10:
Held in view of Malladi teach all of the elements of Claim 1. Held also teaches: The system of claim 1, wherein the set of applications includes a set of applications of at least two types from among a set of supply chain management applications, demand management applications, intelligent product applications and enterprise resource management applications.  ([0030] “the tracking service may allow a member of the supply chain (e.g. a manufacturer of cargo) to access the service and have visibility to the delivery data…member of the supply chain is provided with the ability to take an active role” and [0043] “ERP…CRM”)

Regarding Claim 11:
Held in view of Malladi teach all of the elements of Claim 1. Held also teaches: The system of claim 1, wherein the platform manages a set of demand factors, a set of supply factors, and a set of supply chain infrastructure facilities. (see at least [0074] “predict product demand…individual store data” and [0077] “sensor may be configured to communicate …ship and destination data”…[0079] “vehicle transporting the cargo”).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0042321 to Marc Held (Held) in view of U.S. Patent Publication 2017/0060574 to Sastry KM Malladi et. al. (Malladi) in view of U.S. Patent Publication 2020/0258031 to Subhash Makhija et. al. (Makhija).

Regarding Claim 7:
Held in view of Malladi teach all of the elements of Claim 1. Held does not specifically teach: The system of claim 1, wherein the set of adaptive intelligence facilities includes a smart contract system for automating a set of interactions among a set of value chain network entities.  Makhija teaches an artificial intelligence, internet of things and blockchain based system for supply chain management. Makhija teaches: ([0078-0079] “smart contract”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the supply chain smart contract system, as taught by Makhija, in the cloud based sensor system taught by Held due to the predictable improvements in payment speed and transaction security and non-repudiation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0042321 to Marc Held (Held) in view of U.S. Patent Publication 2017/0060574 to Sastry KM Malladi et. al. (Malladi) in view of U.S. Patent Publication 2020/0259896 to Joachim Sachs et. al (Sachs).

Regarding Claim 8:
Held in view of Malladi teach all of the elements of Claim 1. While Held also teaches: ([0052] “graphical information systems…probabilistic graphical modeling techniques” and [0054] “finding improved paths through the use of graphs” and [0055] “graph based representation”, Held does not specifically teach: The system of claim 1, wherein the set of data storage facilities uses a graph database representing a set of hierarchical relationships of value chain network entities.  Sachs teaches an industrial automation system and teaches in [Figure 27] a hierarchical network and teaches in [1902] “graph database queries”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the hierarchical graph database queries, as taught by Sachs, to obtain information from the graphical information systems taught by Held due to predictable speed and accuracy improvements.

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.
U. S. Patent Publication 2018/0136633 to George L. Small et. al. (Small) teaches a digital logistics system that supports manufacturing in outer space. Small teaches [0067] and [0209-0211] machine learning, [0160] coordination with ERP software and other supply chain software, and the use of digital twin data that is transported using blockchain/digital ledger tools in the context of a supply chain.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/JAN P MINCARELLI/Primary Examiner, Art Unit 3627